Citation Nr: 1448662	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-operative residuals of right (major) elbow injury, currently rated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued a 10-percent rating.

The Veteran appeared at a Board hearing at the RO in August 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's outpatient records reflect that a neurological consult and EMG were ordered in August 2009.  Neither the records in the claims file nor the Virtual file, however, contain the results; and, neither did the examiner at the June 2010 examination reference it.  Hence, the Agency of Original Jurisdiction (AOJ) must ascertain if the consult and EMG were done and, if so, obtain any related records.

In addition to testifying that the severity of his right elbow symptoms had increased since his last examination, the Veteran also testified that he frequented a chiropractor who is a friend while working on his mail route.  He did not mention whether any records were made of his visits.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a his right elbow disability since March 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

The AOJ should specifically inquire of the appropriate VA medical facility if a neurological consult and EMG were conducted in August 2009 or later.  Ask the Veteran if his chiropractor friend made any records related to the Veteran's visits for his right elbow symptoms.  If so, obtain those records as well. All attempts to procure records should be documented in the file.

If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AOJ shall arrange an examination by an appropriate examiner to determine the current severity of the Veteran's right elbow disability.  The claims file must be provided for review by the examiner as part of the examination.  If not already of record, all indicated diagnostic tests should be conducted.  In addition to examining any orthopedic and neurological residuals, the examiner should also provide a detail description of any surgical scar residual(s).
Aside from addressing the range of motion of the right elbow, the examiner is requested to specifically address the extent, if any, of functional loss of use of the right elbow due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - specifically, during flare-ups or prolonged use.  These findings should be expressed in terms of degrees of additional loss of motion.  If the examiner cannot provide such estimate, the reasons for such inability must be explained.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



